Case 2:18-cv-10144-ES-SCM Document9 Filed 01/04/19 Page 1 of 2 PagelD: 44

DeNITTIS OSEFCHEN PRINCE, P.C,
Ross H. Schmierer, Esq. (RS 7215)

525 Route 73 North, Suite 410

Marlton, New Jersey 08053

(856) 797-995 |
rschmierer@denittislaw.com

Attorneys for Plaintiff

HIRALDO, P.A.

Manuel S. Hiraldo, Esq.

401 E. Las Olas Blvd., Suite 1400

Fort Lauderdale, Florida 33301

(954) 400-4713
mhiraldo@hiraldolaw.com

(Pro Hac Vice Application Forthcoming)

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MARIO RIVERO, Individually and on Behalf
of All Others Similarly Situated,

Plaintiff,
vs.
NU IMAGE BODYSCULPTING LLC d/b/a
NU IMAGE MEDSPA, a New Jersey
corporation and DIANA PORTILLA,

Defendants.

 

 

Case No.: 2:18-cv-10144-ES-SCM

NOTICE OF VOLUNTARY DISMISSAL

Pursuant to Rule 41(a)(1)(A)(i), Plaintiff hereby voluntarily dismisses this action against

Defendants with prejudice as to Plaintiff's individual claims and without prejudice as to the claims

of any absent putative class members.

Dated: December 21, 2018

DeNITTIS OSEFCHEN PRINCE, P.C,

By:

s/ Ross H. Schmierer

Ross H. Schmierer, Esq.

525 Route 73 North, Suite 410
Marlton, NJ 08053

(T): (856) 797-9951

(F): (856) 797-9978
rschmierer@denittislaw.com
Case 2:18-cv-10144-ES-SCM Document 9 Filed 01/04/19 Page 2 of 2 PagelD: 45

HIRALDO, P.A.
Manuel S. Hiraldo, Esq.
401 E. Las Olas Blvd., Suite 1400

Fort Lauderdale, Florida 33301]
(T): (954) 400-4713
mhiraldo@hiraldolaw.com

SO ORDERED. The Clerk of Court shall
CLOSE this matter.

 

Date: ¥
